UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4745


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRANDON MONTEZ GILES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:07-cr-00128-FL-1)


Submitted:    August 27, 2009              Decided:   September 16, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon Montez Giles pled guilty to being a felon in

possession of a weapon in violation of 18 U.S.C. § 922(g)(1)

(2006) and was sentenced to fifty-five months of imprisonment,

near the top of his properly-calculated Sentencing Guidelines

range    of    forty-six      to    fifty-seven        months.       On       appeal,   Giles

alleges       that    the    district      court       committed     procedural         error

because it did not adequately explain its reasons for sentencing

him near the top of his Sentencing Guidelines range when counsel

had argued for a lower sentence on the basis of family ties.

For the reasons that follow, we affirm.

               We find no abuse of discretion in the district court’s

sentence.       Gall v. United States, 552 U.S. 38, __, 128 S. Ct.

586,    591     (2007).        In     particular,        we   find       no    “significant

procedural error.”            Id. at 597; see United States v. Carter, 564

F.3d    325,    328    (4th    Cir.      2009).        We   apply    a    presumption      of

reasonableness         on     appeal      to       a   within-Guidelines          sentence.

Rita v. United States, 551 U.S. 338, __, 127 S. Ct. 2456, 2462

(2007); see United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007) (“A sentence within the proper Sentencing Guidelines range

is presumptively reasonable.”) (citation omitted).                                The

record    is    clear       that   the    district      court    properly        calculated

Giles’ advisory sentencing range, expressly considered various

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2009) factors, and

                                               2
adequately explained its chosen sentence.                  Gall, 128 S. Ct. at

597.     The court was not required to specifically address Giles’

“family ties” argument, although the record indicates the court

took this into consideration.            See United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006) (stating a district court need not

“robotically     tick     through    §   3553(a)’s     every       subsection”    or

“explicitly     discuss    every     §   3553(a)     factor    on    the    record”)

(internal    quotations       and   citation   omitted).           Accordingly,   we

affirm.

            We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented      in    the    materials

before    the   court   and    argument      would   not   aid     the    decisional

process.

                                                                            AFFIRMED




                                         3